DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Drawing Objections:  Drawing objections are withdrawn in view of the replacement drawing sheet submitted on 12/27/2021.

Rejection of claims under 35 USC                     
                        §
                    
                103:  Applicant's arguments filed on 12/27/2021 with respect to claims 1-20 have been fully considered but they are not persuasive.  

Claims 1-10:  Applicant has amended the scope of the independent claim 1 and argues that the combination of Boughton and Gilbert does not teach or otherwise suggest a pair of pancake coils positioned as recited in amended claim 1.   In response, examiner respectfully disagrees with the applicant’s arguments. However, examiner rejects the claims 1-10 as they still reads on the same.  Amended claim recites two or more pairs of pancake coils, each pair comprising a first and a second pancake coil positioned in an opposing relationship on opposite sides of the enclosure adjacent to the surfaces of the 

Claims 11-12: Applicant’s arguments, see remarks page 10 to 12  filed  on 12/27/2021, with respect to claims 11-20 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 11-20 has been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent US 9550694 B2 by Boughton in view of US 8222822 B2 by Gilbert.

Referring to the claim 1 Boughton Fig 1-9 teaches an atmospheric pressure linear RF plasma source (See Fig 1 or 2 item 100/200) comprising:

    PNG
    media_image1.png
    661
    452
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    683
    482
    media_image2.png
    Greyscale

an enclosure enclosing a chamber in the form of an extended slot, the slot having a width W, a length L, and a thickness T, with W > 20T (See Fig 2 item 200; Column 4 lines 40 to 58 where Boughton discloses the Width can be greater than 20T), the enclosure having two opposing major walls (item 210 and 212 and column 4 lines 41 45) enclosing the slot in a direction of the thickness of the slot (See Fig 2, 3), and two Opposing minor walls enclosing the slot in a direction of the width of the slot ( Fig 2 inter connecting members 214 and 216) the enclosure having a top opening communicating with the slot for receiving a flow of a gas (Column 4 lines 14 to 20),

the enclosure having a bottom   communicating with the slot for delivering a flow of plasma See Fig 2-4 and column 4 lines 40 47), the bottom opening being open to 

But Boughton is silent on two or more pairs of pancake coils, each pair comprising a first and a second pancake coil positioned in an opposing relationship on opposite sides of the enclosure adjacent to the surfaces of the major walls corresponding to the exterior surface. 

However, Gilbert teaches inductively coupled plasma device (Fig 1 item 10) in which two or more pairs of pancake coils (Fig 2 item 44 and column 4 lines 4 to 18), each pair  (See Fig 6 or 9 item 54 and 56) comprising a first and a second pancake coil positioned in an opposing relationship on opposite sides of the enclosure adjacent to the surfaces of the major walls corresponding to the exterior surface (See Fig 6  column 4 lines 52 to 65 and Fig 9  item 54 and 56 on opposite side discs and 51 and 52 are solid surfaces column 5 lines 33 to 37, 56 to 63  where Gilbert mentions suitably placed at a distance x parallel to each other).  

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application incorporate the teachings of Gilbert Fig 6/9 and replace the electrodes of Fig 3 of Boughton with two circular or rectangular pancake or 

Referring to the claim 2 Boughton reference as modified Gilbert teaches the source according to claim 1 Gilbert further teaches further comprising an RF power source connected to each opposing first pancake coil and second pancake coil and structured and arranged so as to be able to drive each opposing first pancake coil and second pancake coil in an out-of-phase relationship (See Column 3 lines 9-21 where Gilbert teaches adjusting the phase of the plasma excitation). Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of present invention to introduce a phase difference between the pancake coils in order to effect the plasma excitation for various purposes.

Referring to the claim 3 Boughton reference as modified Gilbert teaches the source according to claim 1 Boughton teaches the source further comprising an air knife connectable to a supply of working gas, the air knife having an air knife output slot positioned to deliver a flow of working gas into the enclosure through the top opening of the enclosure (Boughton teaches the source Fig 3 and inlet 230 for working gas see column 5 lines 23 to 33 and however, it is obvious to an ordinary skill to use an air knife at the gas inlet position).

Referring to the claim 4 Boughton reference as modified Gilbert teaches the source according to claim 1 Boughton further teaches wherein the first and second major walls comprise quartz (See Boughton column 5 lines 1-10).

Referring to the claim 5 Boughton reference as modified Gilbert teaches the source according to claim 1, Boughton further teaches wherein W230T (See Boughton Column 4 lines 48 to 58 teaches 40 to 60 times the thickness when the thickness is 0.5 cm). Hence, it is within the scope of an ordinary skill in the art to choose the width in terms of the thickness for design choices.

Referring to the claim 6 Boughton reference as modified Gilbert teaches the source according to claim 1 Boughton further teaches that the system wherein W240T (See Boughton Column 4 lines 48 to 58 teaches 40 to 60 times the thickness when the thickness is 0.5 cm).  Hence, it is within the scope of the ordinary skill in the art to choose the width in terms of the thickness.

Referring to the claim 7 Boughton reference as modified Gilbert teaches the source according to claim 1 Boughton further teaches that the system wherein W2100T (See Boughton Column 4 lines 48 to 58 teaches 40 to 60 times the thickness when the thickness is 0.5 cm. However, it is within the scope of the ordinary skill in the art to choose the width in terms of the thickness).

Referring to the claim 8 Boughton reference as modified Gilbert teaches the source according to claim 1 Boughton further teaches that the system wherein T is selected so as to allow the source to be capable of providing a laminar flow of plasma from the lower opening of the enclosure. (See Boughton Column 4 lines 48 to 58).

Referring to the claim 9 Boughton reference as modified Gilbert teaches the item T wherein T is selected so as to allow the source to be capable of providing a laminar flow of plasma extending from the lower opening of the enclosure a distance of in the range of from 1 to 3 cm. (See Boughton Column 4 lines 48 to 58 where the thickness of the slot or Z direction range is 0.5 cm to 3 cm).

Referring to the claim 10 Boughton reference as modified Gilbert teaches the source according to claim 1 Boughton further teaches that the system wherein T is selected so as to allow the source to be capable of providing a laminar flow of plasma extending from the lower opening of the enclosure a distance of in the range of from 2 to 3 cm (See Boughton Column 4 lines 48 to 58 where the thickness of the slot or Z direction range is 0.5 cm to 3 cm).

Allowable Subject Matter

Claims 11 to 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Referring to the claim 11 the closest prior art of record fails to teach or reasonably suggest the limitation, An atmospheric pressure linear RF plasma source comprising; an elongated solenoid coil surrounding the outer surface of the enclosure.  Hence, claim 11 and depending claims 12-20 are allowed.

Conclusion

Claims 1-10 are rejected.

Claims 11-20 are objected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/16/2022